Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-17-2004

Fielder v. Varner
Precedential or Non-Precedential: Precedential

Docket No. 01-1463




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Fielder v. Varner" (2004). 2004 Decisions. Paper 370.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/370


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                          PRECEDENTIAL




             UNITED STATES COURT OF APPEALS
                  FOR THE THIRD CIRCUIT


                            No. 01-1463


                       ANTHONY FIELDER,

                                          Appellant

                                 v.

                   BENJAMIN VARNER;
   THE DISTRICT ATTORNEY OF COUNTY OF PHILADELPHIA;
    ATTORNEY GENERAL OF THE STATE OF PENNSYLVANIA




ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE
           EASTERN DISTRICT OF PENNSYLVANIA

                    (Dist. Court No. 00-cv-02599)
        District Court Judge: Honorable Louis Charles Bechtle


                      Argued: January 12, 2004

      Before: ALITO, CHERTOFF, and BECKER, Circuit Judges.

                  (Opinion Filed: August 9, 2004)
                             ORDER AMENDING OPINION


The opinion in the above case is hereby amended as follows:


1. On page 3 in the right column, the line reading, “As a consequence, the Magistrate
Judge stated, Fielder’s time to file his petition began to run one year thereafter, on April
24, 1997. See Burns v. Morton, 134 F.3d 109, 110 (3d Cir. 1998),” should be changed as
follows:

As a consequence, the Magistrate Judge stated that Fielder’s time to file his petition
began to run on April 24, 1996. See Burns v. Morton, 134 F.3d 109, 110 (3d Cir. 1998).




                                                 /s/ Samuel A. Alito, Jr.
                                                 Circuit Judge



Dated: August 17, 2004